Exhibit 10.25

 

FOURTH LOAN MODIFICATION AGREEMENT

 

                This Fourth Loan Modification Agreement (“Loan Modification
Agreement”) is entered into as of August 3, 2001, by and between BroadVision,
Inc., a Delaware corporation (the “Borrower”), and Silicon Valley Bank (“Bank”).

 

RECITALS

 

                Borrower and Bank are parties to that certain Loan and Security
Agreement dated as of July 2, 1997, as amended from time to time, including, but
not limited to, the First Amendment to Loan and Security Agreement dated as of
February 5, 1998, the Second Amendment to Loan and Security Agreement dated as
of April 7, 1998, he Amendment to Loan and Security Agreement dated as of May 4,
1999, the Loan Modification Agreement dated as of August 30, 1999, the Second
Loan Modification Agreement dated as of May 3, 2000, the Third Loan Modification
Agreement entered into as of May 11, 2001, and as may be further amended or
modified in writing from time to time hereafter (collectively, the “Loan
Agreement”).

 

                NOW, THEREFORE, the parties agree as follows:

 

1.             Defined Terms.  The defined terms used but not otherwise defined
herein shall have the same meanings as in the Loan Agreement.  Hereinafter, all
indebtedness owing by Borrower to Bank shall be referred to as the
“Indebtedness.”

 

2.             Description of Collateral.  Repayment of the Indebtedness is
secured by the Collateral as described in the Loan Agreement, including, without
limitation, that certain SVB Investment Products and Services Account as defined
below.  Hereinafter, the above-described security documents, together with all
other documents evidencing or securing the Indebtedness shall be referred to as
the “Existing Loan Documents.”

 

3.             Waiver.  Bank hereby waives the requirement that Borrower
maintain a minimum EBITDA of at least One Million Dollars ($1,000,000) for the
fiscal quarter ending June 30, 2001 under Section 6.8 of the Loan Agreement.

 

4.             Description of Change in Terms.

 

a.     Modifications to Loan Agreement.

i.       The term “Revolving Maturity Date” as defined in Section 1.1 of the
Loan Agreement is hereby changed from August 3, 2001, to November 3, 2001.


ii.      Bank shall not be required to make any further Revolving Advances to
Borrower, issue or cause to be issued any Letters of Credit, or enter into any
Exchange Contracts, as described in Section 2.1(c) of the Loan Agreement.

iii.     The following defined term is hereby added to Section 1.1 of the Loan
Agreement:

 

“SVB Investment Products and Services Account” shall mean that certain account,
established via the attached Direct Investment Notice and Agreement, that is
maintained at Silicon Valley Bank or its authorized broker/dealer subsidiary
(“Subsidiary”).

 

iv.    Section 6.8 of the Loan Agreement is hereby amended in its entirety to
read as follows:

 

“6.8  SVB Investment Products and Services Account.  Borrower shall at all times
maintain at least Ten Million ($10,000,000) in the SVB Investment Products and
Services Account.

 

v.     Section 6.3 of the Loan Agreement is hereby amended in its entirety to
read as follows:

 

“6.3  Financial Statements, Reports, Certificates.  Borrower shall deliver to
Bank:  (a) as soon as available, but in any event within forty-five (45) days
after the end of each quarter, a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations during such period,
certified by a Responsible Officer, (b) as soon as available, but in any event
within ninety (90) days after the end of Borrower’s fiscal year, audited
consolidated financial statements of Borrower prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (c) within five (5) days upon becoming available, copies of
all statements, reports and notices sent or made available generally by Borrower
to its security holders or to any holders of Subordinated Debt and all reports
on Form 10-K and 10-Q filed with the Securities and Exchange Commission; (d)
promptly upon receipt of notice thereof, a report of any legal actions pending
or threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower of any Subsidiary of One Hundred thousand dollars ($100,000)
or more; (e) prompt notice of any material change in the composition of the
Intellectual Property Collateral, including, but not limited to, any subsequent
ownership right of the Borrower in or to any Copyright, Patent, or Trademark not
specified in any intellectual property security agreement between Borrower and
Bank or knowledge of an event that materially adversely effects the value of the
Intellectual Property Collateral; and (f) such budgets, sales projections,
operating plans or other financial information as Bank may reasonably request
from time to time.”


 

5.             Loan Fee.  Upon the execution of this Loan Modification
Agreement, Borrower shall pay to Bank a loan fee of $7,000.00, and any other
out-of-pocket costs incurred by Bank in connection with this Loan Modification
Agreement, including, without limitation, the fees of Bank’s inside and outside
legal counsel.

 

6.             Consistent Changes.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

7.             No Defenses of Borrower.  Borrower (and each guarantor and
pledgor signing below) agrees that, as of the date hereof, it has no defenses
against the obligations to pay any amounts under the Indebtedness.

 

8.             Continuing Validity.  Borrower understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing
Indebtedness pursuant to this Loan Modification Agreement in no way shall
obligate Bank to make any future grant, extension or modification to the
Indebtedness or any part thereof.  Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Indebtedness.  It is the intention of
Bank and Borrower to retain as liable parties all makers and endorsers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker or endorser will be released by virtue of this Loan
Modification Agreement.  The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.

 

9.             Conditions.  The effectiveness of this Loan Modification
Agreement is conditioned upon the execution of this document by all parties and
the Borrower’s delivery of this Loan Modification Agreement to the Bank. 
Borrower represents and warrants that the Representations and Warranties
contained in the Loan Agreement are true and correct as of the date of this Loan
Modification Agreement and that no event of default has occurred and is
continuing.

 

10.           Full Force and Effect.  Except as expressly modified herein, all
of the terms, covenants, conditions, warranties, and representations contained
in the Loan Agreement shall remain and continue in full force and effect.

 


11.           Entire Agreement.  The written provisions of this Loan
Modification Agreement, together with the written provisions of the Loan
Agreement, shall represent the entire agreement between the parties respecting
the subject matter thereof, and may not be contradicted by evidence of any prior
or contemporaneous agreement.

 

12.           Counterparts.  This Loan Modification Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

This Loan Modification Agreement is executed as of the date first set forth
above.

 


BORROWER


BANK

 

 

BROADVISION, INC.,

SILICON VALLEY BANK

A Delaware corporation

 

 

 

 